NUMBER 13-02-165-CR

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG




LEOPOLDO RODRIGUEZ MATA,                                                Appellant,

v.

THE STATE OF TEXAS,                                                                Appellee.




On appeal from the 275th District Court
of Hidalgo County, Texas.




DISSENT ON DESIGNATION

Before Justices Yanez, Castillo and Garza
Dissent by Justice Castillo


          Respectfully, I disagree that the opinion is a "memorandum opinion."  See Tex. R.
App. P. 47.2(a), 47.4, 47.5.  Indeed, we are bound by the applicable rules and a majority
vote can order the designation as has occurred here.  However, the anomaly is that the
majority on designation converts a proposed opinion to a memorandum opinion and then
proceeds to analyze it, in large part, under memorandum opinion standards.  See Tex. R.
App. P. 47.4.  Even so, I am pleased that the parties receive their answer today, under
either designation.  
 
                                                                                      ERRLINDA CASTILLO
                                                                                      Justice

Do not publish.
Tex. R. App. P. 47.2(b).

Dissent on Designation delivered 
and filed this 12th day of May, 2005.